Title: To James Madison from James Monroe, 13 September 1811
From: Monroe, James
To: Madison, James


Dear SirAlbemarle Sepr. 13. 1811
Permit me to submit to your consideration a subject of peculiar delicacy. It is to suggest a doubt of the propriety of your making a visit at this time to this neighbourhood. You will be satisfied that I do suggest it from an attachment to your fame & that of your administration.
If you come up, it being just before the meeting of Congress, it will be concluded, & probably so represented in the gazettes, that all the measures of the govt., at this important crisis, are adjusted at the interview. It will not be material that the idea is erroneous & false. The impression will be the same as if the fact was true.
By declining to come up our friend will not suppose that the omission proceeds from a want of regard. He will not even suspect it. But if he knew the real motive, he could not but approve it. There is no necessity however for his ever knowing it. The necessity of preparation for hasty departure for Washington, compy., interruption &ca, are a sufficient & just excuse.

You may be satisfied that every step you take at this time is watched & criticised with severity, & that light things may do harm. Some friends have been cooled, others made enemies; whom the constant & unshaken course of the distinguished personage on whom they have principally relied, cannot restore to their former state.
It is not without concern that I make this suggestion, but I feel that I should fail in the just claim you have on me if I did not. It is in the most perfect confidence, that I submit the subject to your consideration. Should you determine to come up, & drop me a line, I will have the pleasure to meet you there. I am very sincerely your friend
Jas Monroe
